DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11 and 21 have been amended.  Claims 1-6, 11-16, and 21 are pending.

Claim Objections / Construction
Claims 1, 11 and 21 are objected to because of the following informalities:  
Claims disclose “the key for the record”.  However, it is not clear if the key refers back to “the record comprising a key” or “at least one of a key for the record”.  For the purpose of examination, the key is construed to be the same.  
Further, for the limitation “making the record available in a working storage” it is not clear of what actual functionality is required by the term “available”.  Such limitation is open to undue interpretations depending on context.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-16, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The claim recites additional elements “key for the record and a scan descriptor”, “an attribute indicating that tenant identifier translation is enabled”, which are merely an additional data for the records.  The receiving or storing steps are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The combination of this additional element is no more than mere instructions to apply the exception using a generic computer component (“computer”). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element in the claim: receiving / determining / replacing / identifying / storing records, is recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity, and being computer-implemented, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic computer components and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the acquiring step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claims are not patent eligible.
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise non-statutory claim statutory”).
Claims 1-6, 11-16, and 21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskas (US 2002/0095421) in view of BHARGAVA et al. (US 2015/0143064).

Regarding claim 1, Koskas teaches a computer-implemented method comprising:
receiving a record stored with records of a database in a persistent storage of a database server, the record comprising a key ([0083]); 
determining a value of a tenant identifier for the record from at least one of a key for the record ([0164]) and a scan descriptor ([0285] “For this address … the bitmap segment … is scanned.  Every time a "1" is found in this scanning, at a bit position ... is determined and a corresponding record of the lower layer data container is read (the first time at the head address given by the column”, [0290]); 
replacing the value of the tenant identifier in the key for the record with a new value for the tenant identifier ([0251]-[0252], [0290], [0292]); 
identifying, using a bitmap stored in a record header of the record ([0284] “bitmap segment … stored in the record of the upper layer data container which contains the head address”), one or more columns of the record that stored an encoded value of the tenant identifier ([0285] “bitmap segments .. and their positions …are retrieved to assemble the bitmap vector representing the desired fiat file row-ID list”, [0286]);
storing an encoded new value of the tenant identifier in each column of the one or more columns that is identified by the bitmap stored in the record header and that comprises an attribute ([0295]) indicating that tenant identifier translation is enabled ([0166], [0294]); and 
making the record available in a working storage of the database server ([0168],[0171], [0189] “record blocks transferred from the hard drive to the CPU cache memory”, [0441]-[0442], [0456]).

Koskas teaches that bitmap for the record is stored in “the head address” of the record, which construed to be analogous to the header of the record.  
Koskas further teaches “if … updating performed previously has changed a "0" to a "1" in the … bitmap segment” [0166], which construed to be a binary indication of “tenant identifier translation is enabled” or disabled.
However, to merely obviate such reasoning, BHARGAVA discloses a header [0340]-[0341] and indicating that tenant identifier translation is enabled [0347], [0349].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Koskas to include enabled identifier translation and a header as disclosed by BHARGAVA.  Doing so would provide fast, efficient and low-impact technique of creating data copies (BHARGAVA [0090]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Koskas as modified teaches the method and the system, wherein the bitmap comprises indications of columns of the record which stored the encoded value of the tenant identifier (Koskas [0146], [0155], [0161]).

Regarding claims 3 and 13, Koskas as modified teaches the method and the system, wherein the encoded value of the tenant identifier is stored in the record header, and further comprising storing the encoded value of the tenant identifier in a column of the one or more columns that is both identified by the bitmap and comprises an attribute indicating that tenant identifier translation is disabled (BHARGAVA [0343]-[0344], Koskas [0146], [0155], [0161]).

Regarding claims 4 and 14, Koskas as modified teaches the method and the system, wherein the record is received from the persistent storage (Koskas [0080], [0181], [0183]) which is a component of a multi-tenanted database system (BHARGAVA F2, [0279]).
NOTE claims 4 and 14 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0044] and further obviates the teachings of Koskas and BHARGAVA.

Regarding claims 5 and 15, Koskas as modified teaches the method and the system, wherein the record is unpacked in working memory of a multi-tenanted database system (BHARGAVA [0227], [0340], [0349], Koskas [0168],[0171], [0189] “record blocks transferred from the hard drive to the CPU cache memory”). 
NOTE claims 5 and 15 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0040], [0044] and further obviates the teachings of Koskas and BHARGAVA.

Regarding claims 6 and 16, Koskas as modified teaches the method and the system, wherein the record is part of a sandbox database cloned from a database (BHARGAVA [0363], [0385]) owned by a tenant identified by the value of the tenant identifier (Koskas [0166], [0246]-[0249], [0256]), and wherein the sandbox database is owned by a tenant identified by the new value of the tenant identifier (BHARGAVA [0154]-[0155], [0174], [0363], [0385]).
NOTE claims  6 and 16 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0040], [0044] and further obviates the teachings of Koskas and BHARGAVA.

Claim 21 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Response to Arguments
Applicant's arguments, filed 06/23/2021, with respect to the rejection under 35 USC 101, have been fully considered, but they are not deemed persuasive.
The applicant argues that the present invention improves efficiency of processing records.  However, the way claim is written only basic, routine and conventional database functions are disclosed.  The present invention modifies values in the record and provides such records by using bitmaps and encoded values.  However, it is well-known that any record in the system is stored with some identifier.  The values in the records are determined and modified with the help of bitmaps.  It is also routine and conventional to use bitmaps to indicate desired values (enabled / disabled).  It is not clear of what efficiency is implemented by the disclosed limitations.  Further, as was stated above, it is not clear of what making records available is actually requires.  I.e. if the applicant indicated that he or she is available for the interview, no action is actually is being performed.  Analogously, making records available does not provide any kind of efficiency or an improvement of any kind of technology.  The collective functions merely provide conventional computer implementation previously known to the pertinent industry.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of receiving, processing and storing data using some unspecified, generic computer.  
The dependent claims have been fully considered and do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention.  Therefore, the rejection is maintained.

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 7, 2021